Citation Nr: 1039767	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-22 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis, 
to include as due to in-service exposure to herbicides. 

2.  Entitlement to service connection for a chronic lung 
disability, to include as secondary to rheumatoid arthritis and 
herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.  Service in the Republic of Vietnam is indicated by the 
evidence of record.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

The Veteran has alleged, in part, that his rheumatoid arthritis 
and diagnosed lung disability are the result of his in-service 
exposure to herbicides.  See the September 2010 appellant brief.  
In order to establish service connection there must be 
(1) evidence of a current disability; (2) evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

The record indicates that the Veteran has been diagnosed with 
rheumatoid arthritis and restrictive lung disease.  See a 
November 2006 letter from D.S.C., M.D. and a July 2003 treatment 
report from K.M., M.D., respectively.  A September 2002 
bronchoscopy also revealed cocci in the Veteran's lungs.  
Furthermore, the Veteran is presumed to have been exposed to 
herbicides based on his Vietnam service.  See 38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309(e) (2009).

The Veteran has submitted an October 2006 nexus statement from 
Dr. K.M., who indicated, in a single sentence opinion, that the 
Veteran's restrictive lung disease was "as likely as not a 
result of being in contact with Agent Orange in Viet Nam."  

The Board finds Dr. K.M.'s conclusory opinion to be of limited 
probative value for purposes of adjudication of the Veteran's 
claim because he provided no rationale for his medical opinion.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-305 (2008) 
[lack of a reasoned medical explanation is a significant factor 
in assessing the value of a medical opinion]; see also Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) [whether the 
physician provides the basis for his/her opinion goes to the 
weight or credibility of the evidence].  A VA opinion that 
includes a reasoned explanation for the examiner's findings would 
be useful in adjudication of the Veteran's claims. See 38 
U.S.C.A. § 5103A(d).

This case presents certain medical questions which cannot be 
answered by the Board, namely the relationship, if any, between 
the Veteran's claimed disabilities and his military service, to 
include presumed herbicide exposure therein.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited 
from exercising its own independent judgment to resolve medical 
questions]. This question must be addressed by an appropriately 
qualified medical professional. See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

In a statement attached to his February 2005 claim, the Veteran 
alleged that his arthritis has caused a spot in his lung to 
develop.  Although the RO sent the Veteran a notice letter in 
March 2005, that letter did not inform the Veteran of what 
evidence is necessary to substantiate his lung disease claim on a 
secondary basis.  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may not 
be cured by the Board.  The Board must remand the case to the 
agency of original jurisdiction because the record does not show 
that the Veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.).

Accordingly, the case is REMANDED for the following action:

1. VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with a VCAA notice letter which 
informs him of what the evidence must show to 
establish service connection on a secondary 
basis for a lung disability as due to 
rheumatoid arthritis.  

2. After the appropriate time for the Veteran 
to respond to the corrective VCAA notice 
letter has elapsed, VBA should arrange for a 
health care provider with appropriate 
expertise to review the Veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to (1) whether the 
Veteran's diagnosed rheumatoid arthritis is 
at least as likely as not (50 percent 
probability or greater) related to his 
military service, to include his presumed 
exposure to herbicides in Vietnam; (2) 
whether it is at least as likely as not that 
the Veteran's restrictive lung disease, or 
any other diagnosed chronic lung disability, 
is related to his military service, to 
include his presumed herbicide exposure 
therein; (3) if the answer to first question 
is in positive, the examiner should opine on 
whether it is at least as likely as not that 
the Veteran's rheumatoid arthritis either 
proximately caused or chronically aggravated 
a lung disability.  If the reviewing health 
care provider finds that physical examination 
of the Veteran and/or diagnostic testing is 
necessary, such should be accomplished.  A 
report should be prepared and associated with 
the Veteran's VA claims folder.  Rationale 
should be stated for all opinions provided.

3.  After undertaking any additional 
development which it deems to be appropriate, 
VBA should then readjudicate the issues on 
appeal, to include entitlement to chronic 
lung disability as secondary to rheumatoid 
arthritis.  If any benefit sought on appeal 
remains denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
If entitlement to service connection for 
a chronic lung disability has not been 
granted, the supplemental statement of 
the case must include the provisions of 
38 C.F.R. § 3.310 pertaining to 
secondary service connection.  The case 
should then be returned to the Board for 
further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


